People v Dorfils (2022 NY Slip Op 04642)





People v Dorfils


2022 NY Slip Op 04642


Decided on July 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2019-11418
 (Ind. No. 6822/18)

[*1]The People of the State of New York, respondent,
vJohn Dorfils, appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Diane R. Eisner, and Rachel Raimondi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sharen D. Hudson, J.), rendered September 16, 2019, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the period of postrelease supervision imposed as part of the sentence was not excessive (see People v Suitte, 90 AD2d 80).
Although it is undisputed that the defendant was 18 years old at the time the underlying offense was committed, the record does not demonstrate that a waiver of the mandatory surcharge and fees was warranted under any of the grounds enumerated in CPL 420.35(2-a). Under the circumstances, and in the absence of the People's consent, we decline to waive the surcharge and fees imposed at sentencing in the interest of justice (see People v Miller, ___ AD3d ___, 2022 NY Slip Op 04037 [2d Dept]; People v Attah, 203 AD3d 1063, 1064; People v Whitfield, 198 AD3d 446, 447; People v Johnson, 195 AD3d 1510, 1513).
DILLON, J.P., DUFFY, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court